Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2007

Wagner v. Tuscarora Sch Dist
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1544




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wagner v. Tuscarora Sch Dist" (2007). 2007 Decisions. Paper 1475.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1475


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT

                           NO. 06-1544
                        ________________

                         FRED WAGNER,

                                  Appellant

                                  v.

TUSCARORA SCHOOL DIST; BOARD OF SCHOOL DIRECTORS OF THE
  TUSCARORA SCHOOL DISTRICT; ROBERT BEAUMONT; THOMAS
STAPLEFORD; JANE RICE; *JEFFREY SPIDEL; DARLA THARP; KEITH
                   SMITH; MICHAEL RICE


                       *PER CLERK'S ORDER 5/1/06

             ___________________________________

           On Appeal From the United States District Court
               For the Middle District of Pennsylvania
                    (D.C. Civ. No. 04-cv-01133)
               District Judge: Honorable Yvette Kane
           _______________________________________

            Submitted Under Third Circuit L.A.R. 34.1(a)
                          March 8, 2007

    Before: SLOVITER, MCKEE AND AMBRO, CIRCUIT JUDGES


                     (Filed March 14, 2007 )
                    _______________________

                           OPINION
                    _______________________
PER CURIAM

       Fred Wagner appeals pro se from the orders of the United States District Court for

the Middle District of Pennsylvania granting summary judgment and granting partial

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6).

       The factual and procedural history of this case need not be discussed at length

here; it is well-known to the parties, and is set forth in the District Court’s opinion

granting summary judgment. Wagner filed a complaint under 42 U.S.C. § 1983, which

was amended twice, alleging that the defendants denied him notice and an opportunity to

be heard before his termination from employment as band teacher and director for the

Tuscarora School District (“District”), in violation of his substantive and procedural due

process rights under the Fourteenth Amendment. Wagner claimed that his summary

termination and the publicity surrounding it deprived him of his property right to his job

and his liberty interest in his reputation. The Second Amended Complaint also included

state law claims of civil conspiracy, defamation, tortious interference with contractual

relations, breach of contract, and violation of Pennsylvania’s Wage Payment and

Collection Act (“WPCA”). Wagner sought a transfer and/or promotion, lost wages, and

damages.

       The defendants filed a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), to which Wagner responded. The District Court dismissed Wagner’s

substantive due process and WPCA claims as to all defendants, his procedural due



                                                2
process claim as to all defendants except Superintendent Stapleford, and his defamation

claim except as to defendants Stapleford and Beaumont (Principal of James Buchanan

High School).1 The defendants answered the remaining claims in the Second Amended

Complaint and, once discovery was completed, both the defendants and Wagner moved

for summary judgment. After reviewing the written materials, including the parties’

respective statements of undisputed facts, the District Court denied Wagner’s motion for

summary judgment and granted the defendants’ summary judgment motion as to all

outstanding claims.

       The District Court determined that the District did not suspend Wagner without

due process when they placed him on administrative leave without pay pending a State

Police investigation pursuant to an agreement that Wagner proposed and the District

accepted.2 The District Court also held that the August 12 meeting, at which Stapleford

informed Wagner generally of the charges against him and offered Wagner a choice of

resignation or suspension and termination proceedings, was sufficient to meet procedural

due process standards for a pre-suspension hearing. The District Court rejected Wagner’s



       1
         In his pro se informal brief, Wagner generally refers to the dismissal of all claims
but does not raise any specific issue with respect to the claims dismissed under Rule
12(b)(6). To the extent that he appeals the Rule 12(b)(6) dismissal, we conclude that the
dismissal was proper for the reasons set forth in the District Court’s Memorandum
Opinion entered September 22, 2005. See Steamfitters Local Union No. 420 Welfare
Fund v. Phillip Morris Inc., et al., 171 F.3d 912, 919 (3d Cir. 1999) (standard of review).
       2
          The State Police investigation into alleged sexual harassment and other conduct
did not result in criminal charges.

                                              3
contention that he was terminated at the August 12 meeting, holding that the August 12

meeting was not a “de facto termination hearing” requiring due process protections. The

District Court ruled that the District gave Wagner all of the process that he was due under

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1985), when it informed him of the

charges against him in writing and gave him an opportunity to respond to the District’s

notice of his right to request a hearing in June 2004. The District Court noted that it was

only after Wagner failed to request a hearing that he was terminated in August 2004. As

for Wagner’s claim that the defendants deprived him of a liberty interest in his reputation

without due process, the District Court held that Wagner was given the opportunity to

have a “name-clearing hearing” when the District gave him the statement of charges

against him and notice of his right to a hearing in accordance with Loudermill.

       As for the state law claims, the District Court held that Wagner failed to show that

the defendants conspired to report false allegations of sexual harassment because there

was no record evidence that the allegations were false. The District Court rejected

Wagner’s claim that Stapleford and Beaumont defamed him by publishing false

information about the sexual harassment allegations because there was no record

evidence showing that the defendants were responsible for making public the news of

Wagner’s suspension and the District’s investigation. The District Court determined that

Stapleford discussed the circumstances surrounding Wagner’s suspension with parents

(one of whom happened to be married to a newspaper reporter) of Wagner’s students and



                                              4
gave comments to a reporter who contacted him to confirm information about the matter.

The District Court held that Wagner’s tortious interference claim failed because all of the

defendants were parties to the collective bargaining agreement (“CBA”) and, therefore,

they were not “third parties” interfering with that contract. The District Court granted

summary judgment on the breach of contract claim because Wagner failed to pursue the

grievance procedure provided under the CBA for resolving contract disputes and because

there was no record evidence that the defendants’ conduct rendered the CBA null and

void. Wagner timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s orders granting summary judgment. See Pub. Interest Research

Group of N.J., Inc. v. Powell Duffryn Terminals, Inc., 913 F.2d 64 76 (3d Cir. 1990).

Summary judgment shall be granted when “no genuine issue [exists] as to any material

fact and [when] the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. P. 56(c). We view the facts in the light most favorable to the nonmoving party and

we draw all inferences in that party’s favor. See Reitz v. County of Bucks, 125 F.3d 139,

143 (3d Cir. 1997). The “nonmoving party cannot rely upon conclusory allegations in its

pleadings or in memoranda and briefs to establish a genuine issue of material fact.”

Pastore v. Bell Telephone Co. of Pa., 24 F.3d 508, 511-12 (3d Cir. 1994). Rather, the

nonmoving party “must make a showing sufficient to establish the existence of every

element essential to his case, based on the affidavits or by the depositions and admissions



                                              5
on file.” Harter v. GAF Corp., 967 F.2d 846, 852 (3d Cir. 1992). We will affirm for

substantially the same reasons set forth by the District Court in its opinion. With respect

to the state law civil conspiracy claim, we add only that there is no record evidence of an

agreement or understanding among or between any of the defendants to violate Wagner’s

civil rights or to defame him.

       Wagner argues on appeal that there is a genuine dispute of material fact with

respect to the August 12 meeting. Wagner says that it was a de facto termination hearing.

We disagree. As the District Court correctly concluded, the record evidence indicates that

Wagner was not terminated until August 2004, after the District gave him a formal

statement of charges and notified him of his right to have a hearing at which he could

present his own witnesses and confront his accusers. Based on the contents of Wagner’s

letter requesting unpaid leave and the substance of the secretarial notes of the August 12

meeting (the accuracy of which Wagner does not dispute, see Plaintiff’s Statement of

Undisputed Facts at ¶ 11), reasonable jurors could conclude that Wagner was not

terminated on August 12, 2003. Contrary to Wagner’s assertions, Stapleford’s testimony

that he told Wagner to resign or be terminated does not conflict materially with the other

record evidence. According to the secretarial notes of the meeting, Stapleford proposed

resignation in lieu of termination proceedings. If Wagner chose not to resign, the District

would place him on unpaid administrative leave and proceed with his dismissal at some

point in the beginning of the new school year. In any event, as Wagner admitted in his



                                              6
statement of facts, Stapleford could not effectively terminate Wagner’s employment at the

August 12 meeting because he had no authority to do so. In the absence of any competent

evidence indicating that Wagner was summarily terminated on August 12, the District

Court properly held that the due process claims with respect to the August 12 meeting

lacked merit.

       Accordingly, we will affirm the judgment of the District Court.